Case 1:20-cv-02478-AT Document11 Filed 06/11/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES SED
GEORGE WANNER. DOC #:
DATE FILED: _ 6/11/2020
Plaintiff,
-against- 20 Civ. 2478 (AT)
THE CITY OF NEW YORK, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On May 29, 2020, the Court directed the parties to submit a joint letter and proposed case
management plan by June 10, 2020. ECF No. 8; see also ECF No. 6 45. That submission is now

overdue. The parties are hereby ORDERED to file a joint letter and proposed case management plan
by June 15, 2020.

SO ORDERED.

Dated: June 11, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge
